Citation Nr: 0945874	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-27 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease, claimed as secondary to service-connected type 
II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2008, the Veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge at the VA 
Central Office in Washington, DC.  A transcript of the 
hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes private medical records and two private 
nexus opinions.  The Board accepts the additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. § 
20.800. 

In addition, at the December 2008 Board hearing, the 
Veteran's attorney raised the issue of service connection for 
erectile dysfunction and special monthly compensation for 
loss of use of a creative organ.  These issues are referred 
to the RO for proper development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence of record is at least in equipoise 
on whether the Veteran's atherosclerotic heart disease is 
etiologically related to his service-connected diabetes 
mellitus, type II.

3.  The veteran's service-connected type II diabetes mellitus 
requires insulin and a restricted diet, without evidence of 
avoidance of strenuous occupational and recreational 
activities or any other regulation of activities.  


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, 
atherosclerotic heart disease is proximately due to service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  The criteria for an initial increased rating for type II 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

With respect to the Veteran's service connection claim for 
atherosclerotic heart disease, the Board has granted in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding the Veteran's increased rating claim, the rating 
decision dated in August 2007 granted the Veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus; therefore, the claim is now substantiated.  As 
such, the Veteran's filing of an appeal as to the rating 
determination by the RO in August 2007 does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
See 38 C.F.R. § 3.159(b)(3).  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating for type II 
diabetes mellitus and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Board finds that VA has fulfilled its duty 
to assist the Veteran in making reasonable efforts to 
identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records, private medical records and an August 
2007 VA examination.  The Board observes that the Veteran 
provided the RO with a release to obtain private medical 
records and the period of the medical treatment.  The RO 
obtained all of the private treatment records for the period 
provided by the Veteran.

The August 2007 VA examination report reflects that the 
examiner obtained an oral history of the Veteran's diabetes 
and conducted a physical examination of the Veteran.  The 
examiner documented the symptoms of diabetes mellitus and the 
effect those symptoms have on his daily activities.  
Accordingly, the Board concludes that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
notes that the Veteran testified during the Board hearing 
that he saw someone at VA in December 2008 for a yearly check 
up and not for treatment of diabetes or his heart condition.  
He notes that he goes to a private doctor every six months 
for treatment of his diabetes.  During the Board hearing, the 
Veteran submitted a statement from his private physician 
discussing the current treatment of his diabetes.  There is 
no other indication in the file that there are other relevant 
records that have not yet been obtained.  Therefore, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for heart disease in October 2006.  
He contends that his heart disease is secondary to his type 
II diabetes mellitus.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection also may be granted on a secondary basis 
for a disability, which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder, which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection ay be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  As the 
Veterans claim was received by VA after the regulatory change 
was made, the Board will only consider the amended version of 
38 C.F.R. § 3.310.

In general, to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for atherosclerotic 
heart disease secondary to service-connected diabetes 
mellitus, type II.  The record clearly demonstrates that the 
Veteran is service-connected for his diabetes mellitus, type 
II, and that he has a current diagnosis of atherosclerotic 
heart disease.  Thus, the first and second criteria for 
service connection on a secondary basis have been 
established.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. 
at 512.

With regard to the third element, medical evidence of a nexus 
between the current disability and a service-connected 
disability, the record contains several medical opinions, 
which address the issue of whether there is a medical nexus 
between the Veteran's atherosclerotic heart disease and his 
service-connected diabetes mellitus, type II.  There is both 
positive and negative evidence in this regard.

A letter from the Veteran's physician, Dr. M.R., dated in 
September 2006 noted that she is treating the Veteran for his 
type II diabetes.  She asserted that type II diabetes is a 
known risk factor for atherosclerotic heart disease and it 
probably contributed to his recent heart attack.  Another 
private physician, Dr. D.J., submitted a letter dated in 
November 2008 noting that he is currently treating the 
Veteran.  He provided the opinion that although he believes 
that all of his underlying medical problems (diabetes 
mellitus, hypertension and hyperlipidemia) contribute to the 
Veteran's heart disease, his diabetes is a strong contributor 
as it is considered a cardiovascular risk equivalent or such 
a strong risk factor for heart disease that those with 
diabetes should be treated as if they already have heart 
disease.  This same physician also provided an opinion in a 
treatment record dated in December 2008 asserting that there 
is no question that the Veteran's diabetes contributed to his 
coronary artery disease and his myocardial infarction.  He 
went on to state that the association between diabetes and 
coronary atherosclerosis is very well defined.  In contrast, 
the VA examiner in August 2007 provided the opinion that the 
Veteran's coronary artery disease is less likely than not 
secondary to diabetes mellitus.  

As the record contains conflicting medical opinions on the 
etiology of the Veteran's atherosclerotic heart disease, the 
Board must weigh the probative value of these opinions.  The 
probative value of a medical opinion is based on the 
physician's personal examination of the Veteran, his 
knowledge and skill in analyzing the data, and the medical 
conclusion that he reaches.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The credibility and weight to be 
attached to an opinion is within the province of the Board as 
an adjudicator.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993).  

The Board finds that the opinions in support of the Veteran's 
claim are more probative than the negative opinion.  The VA 
examiner in August 2007 did not provide any rationale in 
support of his opinion.  The Court has held that the failure 
of a physician to provide a basis for his or her opinion 
affects the weight or credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion).  In contrast, the 
Veteran's private physicians provided a clear rationale for 
their opinions.  Based on the foregoing, the Board finds that 
the opinions provided by the Veteran's private physician are 
more persuasive than the opinion by the VA examiner.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

Based on the foregoing, the evidence is at least in equipoise 
and resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's atherosclerotic 
heart disease is proximately due to his service-connected 
type II diabetes.  Accordingly, the claim of entitlement to 
service connection for atherosclerotic heart disease is 
warranted.
 
III.  Merits of the Claim for an Increased Rating

The Veteran filed a claim for type II diabetes mellitus due 
to Agent Orange exposure.  The RO granted his claim for 
diabetes and assigned a 20 percent disabling.  The veteran 
appeals this decision.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Id.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  
If a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The RO rated the Veteran's service-connected type II diabetes 
mellitus under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  
Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet warrants a 20 percent rating.  A 40 percent 
disability rating is warranted for diabetes requiring 
insulin, restricted diet, and a regulation of activities.  
Id.  

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.

A September 2006 private treatment record shows that the 
Veteran was prescribed insulin and a diabetic diet.  During 
the August 2007 VA examination, the Veteran reported that he 
was not on insulin, but he followed a diabetic diet 100 
percent of the time.  He also noted that he exercises by 
walking three miles a day.  A November 2008 letter from the 
Veteran's physician noted that the Veteran was restarted on 
insulin.  Thus, the medical evidence shows that the Veteran's 
service-connected diabetes mellitus requires insulin and a 
restricted diet, which are factors already contemplated in 
the currently assigned 20 percent rating under Diagnostic 
Code 7913.  

The evidence must indicate that the Veteran requires the use 
of insulin, a restricted diet, and a regulation of activities 
as a result of his diabetes for an award of the next higher 
rating of 40 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913.  The 40 percent criteria under Diagnostic Code 7913 are 
conjunctive not disjunctive-i.e., there must be insulin 
dependence and restricted diet and regulation of activities.  
"Regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."  The Court held that in order for 
a claimant to be entitled to a 40 percent disability rating 
for diabetes under Diagnostic Code 7913, the evidence must 
show that it is medically necessary for the claimant to avoid 
strenuous occupational and recreational activity.  Camacho v. 
Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. 
Reg. 20,440 (May 7, 1996).

In this case, there is no medical evidence of record that 
indicates that the Veteran's diabetes require any regulation 
of his activities.  In fact, the Veteran reported at the 
August 2007 VA examination that he exercises by walking three 
miles per day.  Nonetheless, during the Board hearing, the 
Veteran's attorney asserted that his life activities have 
been altered and have to be regulated due in part to his 
arteriosclerotic heart condition, which is secondary to his 
diabetes.  The Veteran testified that due to his heart 
problems he cannot lift more than 30 pounds.  See Hearing 
Transcript at 6.  Although, the Board has granted service-
connection for atherosclerotic heart disease secondary to his 
service-connected diabetes mellitus, as discussed above, this 
disorder will be rated under a separate disability rating.  
The claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Veteran also testified that diabetes has 
restricted his activities because it has caused erectile 
dysfunction.  As noted in the introduction, the issue of 
entitlement to service connection for erectile dysfunction 
has been referred to the RO for consideration in the first 
instance.  

None of the evidence provided by the Veteran and his attorney 
qualifies as medical evidence that supports a finding that 
the appellant has been instructed to avoid "strenuous 
occupational and recreational activities."  Furthermore, the 
evidence does not show that any health care provider has 
prescribed regulation of strenuous activities due to his 
diabetes mellitus.  Thus, the manifestations of the Veteran's 
diabetes do not meet the requirements of a 40 percent 
disability rating.  

The Board has considered whether the Veteran is entitled to 
staged ratings However, the evidence throughout this appeal 
demonstrates that the Veteran's service-connected type II 
diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet.  Thus, the Board 
finds that his disability picture for diabetes mellitus more 
closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.   In making its 
determination, the Board considered the applicability of the 
benefit of the doubt rule. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   However, as a 
preponderance of the evidence is against the assignment of a 
higher initial evaluation, such rule does not apply and the 
claim must be denied.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected type II diabetes mellitus is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's diabetes with the established 
criteria found in the rating schedule for diabetes shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  In addition, the 
evidence does not indicate that his diabetes has caused 
marked interference with his employment, necessitated 
frequent periods of hospitalization during the appeal period 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).	


ORDER

1.  Entitlement to service connection for atherosclerotic 
heart disease, claimed as secondary to service-connected type 
II diabetes mellitus is granted.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected type II diabetes mellitus is 
denied.  





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


